v § ii tm § § ,
UNITED STATES DISTRICT COURT DEC 3 1 2013 `

' FOR THE DISTRICT OF COLUMBIA
C\erk, U.S. District & Bankruptcy

MARIA SICINSKA’ 3 Courts for the District ot Co|umbi:)
Plaintiff, l
v. Civil Acrion NO. 18-1740 (UNA)
GOOGLE, n
Defendant. ~

MEMORANDUM OPINION AND ORDER
This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 1404 U`._S’. '519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil P'rocedure. Jarrell v.
Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal llule_s of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a).
The purpose cf the minimum standard of Rule 8 is to give fair notice to the defendants of the

claims being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense

4 and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,

498 (D.D.C. 1977).

The plaintiff, who has been arrested in Poland, asks this Court to order defendant to
release the contents of her electronic mailbox, including incoming, outgoing, and draft electronic
mail message, and forward the information to a court in Poland; She fails to state a basis for this

Court’s jurisdiction or a cognizable claim showing her entitlement to relief.

To the extent that plaintiff is'seeking evidence for use in proceedings before the Polish
court, the complaint might be construed as a request for discovery assistance under 28 U.S.C.
§ l782, pursuant to which the Court.may order a person within this district “to produce a
document or other thing for use in a-proceeding in a formal or international tribunal, including
criminal investigations conducted before formal accusation,” 28 U.S.C. § l782(a). An
application under 28 U.S.C. § 1782 “presents two primary inquiries”: the Court must first
determine whether it has authority to grant the requested relief, and, second, the Court must
consider whether rit should exercise its discretion to do so. See Norex Petroleum Lta'. v. Chubb
Ins. Co. ofCanada, 384 F. Supp. 2d 45, 49 (D.D.C. 2005). There are too few factual allegations
in the complaint from which the Court might make a reasoned determination on such a discovery

request, and the exhibits plaintiff submits are written in Polish and are thus of limited use.

lt is hereby ORDERED that plaintiffs application to proceed in forma pauperis is

GRANTED.

lt is further ORDERED that_ Plaintiff is permitted to file an amended application within
45 days of the date of this Order. In the event Plaintiff fails to do so, the Court will dismiss this

action.

DATE: December ?Z ,2018 E/»¢ O‘ /%\

Ylnite`d States/l)istrict Judge

